Order issued November         ,2012




                                            In The
                                            of Appe l

                                      No. 05-12-00404-CR

                         SHANTAVIA PATRICE BELL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court
                                   Dallas County, Texas
                            Trial Court Cause No. FI2-13531-H

                                          ORDER
                          Before Justices Moseley, Francis, and Lang

       Based on the Court’s opinion of this date, we GRANT the August 10, 2012 motion of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Shantavia Patrice Bell,

No. 1785651, Crain Unit, 1401 State School Road, Gatesville, Texas, 65999-2999.




                                                     JUSTICE